Case 2:19-cv-07390-DMG-AGR Document 135 Filed 08/10/21 Page 1 of 2 Page ID #:5077



   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11
  12   STATE OF CALIFORNIA, et al., ) Case No. CV 19-7390 DMG (AGRx)
                                       )
  13           Plaintiffs,             ) ORDER APPROVING STIPULATION
  14                                   ) RE REQUEST FOR AN ORDER TO
       v.                              ) STAY HHS REGULATION [134]
  15   ALEJANDRO MAYORKAS,             )
       Secretary of Homeland Security, )
  16   et al.,                         )
  17                                   )
               Defendants.             )
  18                                   )
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-07390-DMG-AGR Document 135 Filed 08/10/21 Page 2 of 2 Page ID #:5078



   1        THIS CAUSE comes before the Court upon the parties’ Stipulation Re Request
   2 for an Order to Stay HHS Regulation.
   3        UPON CONSIDERATION of the parties’ stipulation for an Order to Stay HHS
   4 Regulation and for the reasons set forth therein, the Court hereby ORDERS that the
   5 second part of the definition of “Unaccompanied alien child (UAC)” in 45 C.F.R. §
   6 410.101 of the U.S. Department of Health and Human Services’ regulations in
   7 Apprehension, Processing, Care, and Custody of Alien Minors and Unaccompanied
   8 Alien Children, 84 Fed. Reg. 44,392 (Aug. 23, 2019) (to be codified at 45 C.F.R. pt.
   9 410) is stayed and the effective date is postponed under 5 U.S.C. § 705 for a year—
  10 until August 6, 2022.
  11        It is FURTHER ORDERED that resolution of the legal claims in Section I.C.
  12 of the Argument section in Plaintiffs’ narrowed preliminary injunction motion, ECF
  13 No. 112 at 24-26, is stayed until the completion of HHS’s rulemaking process as to 45
  14 C.F.R. § 410.101.
  15        Pursuant to the Court’s previous scheduling order, ECF No. 133, Defendants’
  16 Supplemental Opposition Brief is due August 20, 2021; Plaintiffs’ Supplemental
  17 Reply Brief is due September 3, 2021; and a hearing on the narrowed motion will
  18 proceed on September 17, 2021 at 11:00 a.m.
  19 IT IS SO ORDERED.
  20
  21 DATED: August 10, 2021
  22                                        DOLLY M. GEE
  23                                        UNITED STATES DISTRICT JUDGE

  24
  25
  26
  27
  28



                                               1
